IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-56,755-05


EX PARTE TARRANCE DARON WHITLOCK, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER F-99-56237-V 
IN THE 292ND JUDICIAL DISTRICT COURT DALLAS COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of
aggravated assault of a public servant and sentenced to forty years' imprisonment. 
	After a review of the record, we find that Applicant's claims that challenge his parole
review are without merit.  Therefore, we deny relief.
	Applicant's other claim is dismissed as subsequent under Tex. Code Crim. Pro. Art.
11.07 §4.

Filed:	March 7, 2012
Do not publish